 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10    ZOOM IMAGING SOLUTIONS, INC.,                      Case No. 2:19-cv-01544-WBS-KJN
11                      Plaintiff,                       ORDER ON EX PARTE
                                                         APPLICATION TO EXTEND TIME
12           v.                                          TO RESPOND TO COMPLAINT
13    EDWARD ROE; et al,                                 (ECF No. 15)
14                      Defendants.
15

16          Defendants EDWARD ROE and POWER BUSINESS TECHNOLOGY, LLC request an
17   Order Extending Time to Respond to Plaintiffs’ Complaint under FRCP 6(b) & Local Rule
18   144(c); the issue was referred to the undersigned. (ECF Nos. 15, 18.) For good cause appearing,
19   Defendants’ ex parte application is GRANTED. Defendants Roe, Ramsay, Crossen, Fuerst,
20   Alsweet, Toon, Peebler, Neal, and Power Business Technology LLC shall have until September
21   16, 2019 to respond to Plaintiffs’ Complaint.
22   Dated: September 3, 2019
23

24

25

26
27

28
